Citation Nr: 0316061	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  96-00 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of a stress fracture of the left femur.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1993 to March 
1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1994 rating decision of the 
Albuquerque, New Mexico, Department of Veterans' Affairs (VA) 
Regional Office (RO), which, in pertinent part, granted 
entitlement to service connection for a left femur 
disability, and assigned a zero percent evaluation, effective 
from March 9, 1994.

This matter was previously before the Board in July 1997, at 
which time it was remanded for additional development.  In 
September 1999 and March 2000 the RO affirmed the denial of 
entitlement to a compensable evaluation for a left femur 
disability.

This matter was again before the Board in November 2000, at 
which time the Board remanded the case for additional 
development.  Lacking the veteran's cooperation, the 
requested development could not be completed and the case was 
returned to the Board.  

The Board is cognizant of the fact that the veteran has 
appealed the disability ratings initially assigned following 
the grant of service connection.  Thus, in accordance with 
Fenderson v. West, 12 Vet. App. 119 (1999), the issue in this 
case has been re-characterized as set forth on the cover 
page.  

REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)).  The statute also revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly, under 
authority provided at 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2002).  

The U.S. Court of Appeals for the Federal Circuit on May 1, 
2003, invalidated the new duty-to-assist regulations codified 
at 38 C.F.R. § 19(a)(2) and (a)(2)(ii)(2002).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  That decision emphasized the Board's 
status as "primarily an appellate tribunal," and held that 
38 C.F.R. § 19.9(a)(2) is invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it allows the Board to consider additional evidence without 
having to remand the case to the AOJ (agency of original 
jurisdiction) for initial consideration and without having to 
obtain the appellant's waiver.  The Federal Circuit explained 
that this is contrary to the requirement of 38 U.S.C.A. 
§ 7104(a) that "[a]ll questions in a matter which . . . is 
subject to decision by the Secretary shall be subject to one 
review on appeal by the Secretary," and that, under such a 
procedure, "the veteran is not effectively able to object to 
any of the additional evidence obtained by the Board until 
after the Board weighs the evidence and decides the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request. 

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

The record reflects that the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA.  Nor does the record reflect that 
the RO issued an evidence development letter consistent with 
the notice requirements of the VCAA.  The Court has indicated 
that 38 U.S.C.A. § 5103(a), as amended by the VCAA, and 38 
C.F.R. § 3.159(b), as recently amended, require the RO to 
inform a claimant as to which evidence VA will provide and 
which evidence the claimant is to provide, and remanding 
where the RO failed to do so before transferring the case to 
the Board.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  It would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time, particularly in view of recent decisions.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
See also Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) 
(holding that the Board must identify any VCAA notice 
documents in the file which comply with Quartuccio).  

Moreover, the Board notes that the RO has rated the service-
connected disability of residuals of a stress fracture of the 
left femur under Diagnostic Code (DC) 5262, which pertains to 
impairment of the tibia and fibula (see rating decisions of 
December 1994 and March 2000).  Pertinent diagnostic codes 
for rating the femur can be found under DCs 5250 through 5255 
(the hip and thigh).  As a result of the application of an 
inappropriate diagnostic code, the veteran has not been 
provided a statement of the case (SOC) which provides a 
summary of the applicable laws and regulations, with 
appropriate citations, and a discussion of how such laws and 
regulations affect the determination.  See 38 C.F.R. §§ 19.26 
and 19.29.  As a result, an SOC must be issued which 
articulates the pertinent rating criteria.

Furthermore, as noted earlier, in July 1997 the issue of 
entitlement to a compensable rating for a stress fracture of 
the left femur was remanded, inter alia, for additional 
development including requesting a VA orthopedic examination 
to determine the status and manifestations of all residuals 
of the service-connected stress fracture of the left femur.  
The examiner, in part, was requested to record pertinent 
medical complaints, symptoms, and clinical findings, 
including specifically active and passive range of motion, 
and comment upon the functional limitations, if any, caused 
by the service-connected disability in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 
Vet. App. 202, 205-6 (1995).

The issue was again remanded in November 2000, because the 
requested development in the previous remand had not been 
completed in full.  Although a VA examination, pursuant to 
the remand, had been conducted in February 2000 and it was 
concluded that the femoral stress fracture had resolved, the 
examiner did not perform range-of-motion studies for the left 
leg and hip; and, although he obtained X-rays of the knees 
and tibias, he did not request X-rays of the left femur.

The record shows that the veteran was scheduled for a VA 
compensation examination pursuant to the November 2000 Board 
remand, but failed to report for the examination.  
Ordinarily, when a veteran fails to report for a VA 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based upon the 
evidence of record.  See 38 C.F.R. § 3.655.  However, in this 
instance, it appears that the Board has been apprised of a 
change of address for the veteran, and the Board is hopeful 
that he will report for examination if the RO schedules it.  
The veteran is hereby notified that failure to report for a 
scheduled VA examination without good cause shown may 
adversely affect the outcome of his claim, pursuant to 38 
C.F.R. § 3.655.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1.  The RO should furnish the veteran a 
development letter consistent with the notice 
requirements of the VCAA, as clarified by 
Quartuccio, supra.

2.  The RO should provide the veteran an SOC on 
the issue of entitlement to a compensable rating 
for a stress fracture of the left femur, to 
include the pertinent laws and regulations as to 
this issue.

3.  The veteran should be afforded a 
comprehensive VA orthopedic examination.  The 
claims folder and a copy of this remand must be 
made available to the examiner prior to the 
examination, the review of which should be 
acknowledged in the examination report.  The 
veteran should be given a thorough examination 
in regard to the left femur.  All indicated 
tests and studies should be conducted.

The examiner should ascertain the nature and 
extent of any service-connected stress fracture 
residuals of the left femur.  The examiner 
should record pertinent complaints, symptoms, 
and clinical findings, including specifically 
active and passive range of motion of each hip, 
knee, and ankle and indicate whether any 
limitation of motion that may be present in any 
lower extremity joint is due to stress fracture 
residuals of the left femur.  If the examiner 
concludes that the in-service stress fracture is 
"resolved," he/she must explain what that means 
and whether that means there is no residual 
disability and no basis for any subjective 
complaints.

Unless it is concluded that there is no residual 
disability and no basis for any subjective 
complaints, the examiner should comment on the 
functional limitations, if any, caused by the 
veteran's service connected disability of the 
left femur in light of the provisions of 38 
C.F.R. §§ 4.40, 4.45, and should answer the 
following in regard to the stress fracture - 

(a) Does the service-connected stress 
fracture cause weakened movement, excess 
fatigue, incoordination, or any other 
significant functional impairment, and 
if so, what is the resulting impairment?

(b) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the lower extremities, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service-connected disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected 
disability, or the presence or absence 
of any other objective manifestation 
that would demonstrate disuse or 
functional impairment due to pain 
attributable to the service-connected 
disability.

4.  Following the above, the RO should review 
the examination reports and assure that all 
requested information has been provided.  If 
not, the examinations should be returned as 
inadequate for rating purposes.  38 C.F.R. § 4.2 
(1996); Stegall v. West, 11 Vet. App. 268.

5.  Then, the RO should review the claims file 
and ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 
106-175 (2000) (now codified at 38 U.S.C.A. 
§§ 5100-5103A, 5106-7 (West 2002)) is completed.

6.  Thereafter, the RO should readjudicate the 
veteran's claim.  If the benefits sought on 
appeal remain denied, the appellant should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC should contain notice of 
all relevant actions taken on the claims, to 
include a summary of the evidence and applicable 
law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board is appealable to the Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of 
the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2002).


